Name: Commission Regulation (EC) NoÃ 385/2005 of 8 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 9.3.2005 EN Official Journal of the European Union L 62/1 COMMISSION REGULATION (EC) No 385/2005 of 8 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 8 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 122,8 204 97,9 212 143,7 624 163,4 999 132,0 0707 00 05 052 144,5 068 159,6 096 128,5 204 130,8 999 140,9 0709 10 00 220 21,9 999 21,9 0709 90 70 052 160,4 204 147,1 999 153,8 0805 10 20 052 57,9 204 49,4 212 54,3 220 50,9 421 39,1 624 61,1 999 52,1 0805 50 10 052 59,4 220 22,0 624 51,0 999 44,1 0808 10 80 388 93,2 400 109,1 404 70,8 508 65,9 512 68,4 528 64,0 720 65,0 999 76,6 0808 20 50 052 196,3 388 68,7 400 93,4 512 56,2 528 55,0 999 93,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.